•           •           •     
  •          •         •






MEMORANDUM OPINION
 
No. 04-10-00488-CR

IN RE John Gerald MASS
 
Original Mandamus Proceeding


PER CURIAM
 
Sitting:            Sandee Bryan Marion, Justice
Rebecca Simmons, Justice
Marialyn Barnard, Justice
 
Delivered and Filed: July 14, 2010 
 
PETITION FOR WRIT OF MANDAMUS DISMISSED FOR LACK OF JURISDICTION
            On June 30, 2010, relator John Gerald Mass filed a petition for writ of mandamus,
complaining of the trial court’s failure to rule on his motion for an out-of-time appeal.  However,
only the Texas Court of Criminal Appeals has jurisdiction over matters related to post-conviction
relief from an otherwise final felony conviction.  See Ater v. Eighth Court of Appeals, 802 S.W.2d
241, 243 (Tex. 1991) (out-of-time appeal from final felony conviction may be sought by filing a writ
of habeas corpus pursuant to article 11.07 of the Texas Code of Criminal Procedure). 
 
 
            Accordingly, relator’s petition is DISMISSED FOR LACK OF JURISDICTION. 
 PER CURIAM
DO NOT PUBLISH